DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 1/6/2021 is acknowledged.
Applicant amended claims 1, 8, 9, and 26; and cancelled claims 5, 6, and 25.

Allowable Subject Matter
Claims 1, 2, 6-8, 16-22, 24-26, and 28-32 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Chen et al. (US 2013/0328127), discloses a well region 404 (Fig. 4; and see paragraph 0026, wherein “silicon that has been doped with boron, phosphorus, arsenic, or antimony”) comprises a first conductivity type and a first doped region 412 (Fig. 4, paragraph 0023) comprises a second conductivity type (see paragraph 0029) but fails to disclose the second doped region comprises the first conductivity type; and at least one portion of the first doped region comprises a second conductivity type opposite the first conductivity type, and a remaining portion of the first doped region comprises the first conductivity type in combination with other elements of claim 1.

A closest prior art, Chen et al. (US 2013/0328127), discloses a semiconductor device, comprising: a semiconductor substrate 404 (Fig. 4, paragraph 0022); a trench isolator portion 416 (Fig. 4, paragraph 0023) in the semiconductor substrate; a dummy gate 424 (Fig. 4, paragraph 0023) on the semiconductor substrate; a first doped region 412 (Fig. 4, paragraph 0023) between (see Fig. 4, wherein 412 is diagonally between 424 and the right 416) the trench isolator portion and the dummy gate in the semiconductor substrate; a first connecting member 432 (Fig. 4, paragraph 0023, wherein “butted contact 432 is disposed to couple the drain region 412 to the dummy gate 424”) electrically connected the dummy gate with the first doped region; and a well region 404 (Fig. 4; and see paragraph 0026, wherein “silicon that has been doped with boron, phosphorus, arsenic, or antimony”) in the semiconductor substrate 404 (Fig. 4) and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	

/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813